DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Election/Restrictions
Claims 1-4, 7-8, 13-14, and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-4, 7-8, 13-14, and 22 are allowable. The restriction requirement between Group I (claims 1-4, 7-8, 13-14, and 22) and Group II (claim 11), as set forth in the Office action mailed on 03/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/17/2021 is withdrawn.  Claim 11, directed to an article comprising a cured adhesive bond obtained by the method as claimed in claim 9, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-4, 7-11, 13-14, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Morgan et al. (EP 1174481 A2, cited in IDS) in view of Kramer et al. (US 2009/0264558 A1) renders obvious all of the limitations of claim 1, except the limitation wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-5% by weight of aerogel particles, based on the total weight of the one-component thermosetting epoxy resin adhesive. Although Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] further comprises a filler [0010] that is optionally silica aerogel and that is a non-reactive solid added to adjust rheology [0032], wherein the % by weight of the filler bring the total % by weight of the one-component thermosetting epoxy resin adhesive to 100% by weight, wherein the one-component thermosetting epoxy resin adhesive comprises 40% to 60% by weight of the at least one epoxy resin, 5% to 20% by weight of the at least one latent curing agent, 2% to 20% by weight of at least one cross-linking agent, 5% to 25% by weight of an impact-modifying agent, and a catalytic amount, e.g., 0.05% to 0.2% by weight of a catalyst [0010], which means that the amount of Morgan’s filler that is optionally silica aerogel is less than 48% by weight, which reads on c) less than 48% by weight of aerogel particles, based on a total weight of the one-component .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767